MEMORANDUM OPINION
NIX, Judge.
Plaintiff in error, William Russell Wilson, hereinafter referred to as defendant, was convicted in the District Court of No-wata County by a jury for the crime of Grand Larceny, and was sentenced to One Year in the penitentiary. Defendant posted a $1000.00 appeal bond and was released on said pending appeal.
On October 2nd, 1969, the Attorney General filed a motion to dismiss for the reason that defendant removed himself from the jurisdiction of this Court without permission, and was arrested in the State of Kansas and charged with the crimes of Burglary Second Degree (KSA 21-520) and Larceny in Connection with Burglary (KSA 21-524) and is presently incarcerated in the county jail at Montgomery County, Kansas, pending trial there on those charges.
*357On October 10th, 1969 the following affidavit was filed herein:
“ AFFIDAVIT
STATE OF KANSAS 1 MONTGOMERY COUNTY J SS
I,MONTE K. HEASTY, of lawful age, being first duly swor.n upon his oath, deposes and says:
1. That he is the duly elected, qualified and acting County Attorney of Montgomery County, Kansas.
2. That Bill Wilson is charged in an information on file in the District Court of Montgomery County, Kansas, a copy of which Information is hereto attached and made a part hereof by reference.
3. That said Bil Wilson is presently confined in the Montgomery County Jail at Independence, Kansas, in default of $3,000.00 bond.
4. That on the 10th day of September, 1969, a preliminary hearing was held in the Court of Coffeyville and after introduction of evidence by the State, the defendant was bound over for trial to the December term of the District Court of Montgomery County, Kansas, sitting at Coffeyville.
5. That Bill Wilson is one in the same person as is the subject of Oklahoma proceeding.
/s/ Monte K. Heasty MONTE K. HEASTY
Subscribed and sworn to before me this 4th day of October, 1969.
Seal /s/ Nancy Nally Comm. Exp. Notary Public June 18, 1972.
It is the opinion of this Court that under our previous decisions, this Motion To Dismiss is well taken. See: Dodgion v. State, Okl.Cr.App., 399 P.2d 295; Price v. State, Okl.Cr.App., 396 P.2d 670; Klinefelter v. State, Okl.Cr.App., 398 P.2d 103; and, Williams v. State, Okl.Cr.App., 457 P.2d 796.
It is therefore the order of this Court that the appeal filed herein be dismissed, and the judgment and sentence of the District Court of Nowata County be affirmed.
BRETT, P. J., and BUSSEY, J., concur.